


Exhibit 10.3
TWELFTH AMENDMENT TO LEASE
THIS TWELFTH AMENDMENT TO LEASE (this “Twelfth Amendment”) is entered into as of
this _31_ day of May, 2013 (the “Execution Date”), by and between BMR-LANDMARK
AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”), and
REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008, that certain Third Amendment to Lease dated as of April 29,
2009, that certain Fourth Amendment to Lease dated as of December 3, 2009, that
certain Fifth Amendment to Lease dated as of February 11, 2010, that certain
Sixth Amendment to Lease dated as of June 4, 2010, that certain Seventh
Amendment to Lease dated as of December 22, 2010, that certain Eighth Amendment
to Lease dated as of August 1, 2011, that certain Ninth Amendment to Lease dated
as of September 30, 2011, that certain Tenth Amendment to Lease dated as of
October 25, 2012 and that certain Eleventh Amendment to Lease dated as of April
3, 2013 (collectively, and as the same may have been further amended, amended
and restated, supplemented or modified from time to time, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 735, 745, 755,
765 and 777 Old Saw Mill River Road in Tarrytown, New York (collectively, the
“Buildings” and each, a “Building”);
B.WHEREAS, Tenant desires to lease approximately two thousand eight hundred
thirty-three (2,833) square feet of additional Rentable Area located on the
G-Level of the Building located at 765 Old Saw Mill River Road in Tarrytown, New
York, as depicted on Exhibit A attached hereto (the “High Bay Premises”); and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Twelfth Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Twelfth Amendment, is referred to herein as the
“Amended Lease.”
2.Additional Premises.
2.1.    Subject to Tenant’s termination option set forth in Section 3 hereof,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
High Bay Premises as of the date (the “High Bay Premises Commencement Date”)
that Landlord tenders possession of the High Bay Premises to Tenant in
accordance with the terms of Section 5. From and after the High Bay Premises
Commencement Date, the term “Premises” shall include the High Bay Premises. The
Term with respect to the High Bay Premises shall expire on the Expiration
Premises Term Expiration Date, subject to (a) Tenant’s option to extend the Term
of the Lease as provided in Article 44 of the Lease and (b) Tenant’s termination
option set forth in Section 3 below. Tenant shall execute and deliver to
Landlord written acknowledgment of the actual High Bay Premises Commencement
Date within ten (10) days after Tenant takes occupancy of the High Bay Premises,
in the form attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the High Bay Premises Commencement
Date or Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or other similar governmental

BMR form dated 9/5/12

--------------------------------------------------------------------------------




licensing of the High Bay Premises required for the Permitted Use by Tenant
shall not serve to extend the High Bay Premises Commencement Date.
2.2.    Landlord shall use commercially reasonable efforts to tender possession
of the High Bay Premises to Tenant on or before September 30, 2013. Tenant
agrees that in the event Landlord does not tender possession of the High Bay
Premises to Tenant on or before September 30, 2013 for any reason, then this
Twelfth Amendment shall not be void or voidable and Landlord shall not be liable
to Tenant for any loss or damage resulting therefrom. Notwithstanding anything
in the Amended Lease to the contrary, Landlord’s obligation to timely tender
possession of the High Bay Premises to Tenant shall be subject to extension on a
day-for-day basis as a result of Force Majeure. In the event Landlord has not
tendered possession of the High Bay Premises to Tenant by September 30, 2013
(subject to extension on a day-for-day basis as a result of Force Majeure, the
“High Bay Outside Date”), Tenant may provide written notice to Landlord (no
later than fifteen (15) days after the High Bay Outside Date) of its intent to
terminate the Amended Lease with respect to the High Bay Premises only. Upon
Landlord’s receipt of such notice, Landlord shall have fifteen (15) days (the
“High Bay Cure Period”) to tender possession of the High Bay Premises to Tenant.
If, prior to the expiration of the High Bay Cure Period, Landlord has tendered
possession of the High Bay Premises to Tenant, then such termination notice
shall be null and void and of no further force or effect and the Amended Lease
with respect to the High Bay Premises shall continue in full force and effect.
If, prior to the expiration of the High Bay Cure Period, Landlord has not
tendered possession of the High Bay Premises to Tenant, then the Amended Lease
with respect to the High Bay Premises only shall terminate upon the expiration
of the High Bay Cure Period, except for those provisions that expressly survive
the expiration or earlier termination thereof.
3.Termination Option. Tenant shall be entitled to terminate the Amended Lease
with respect to the High Bay Premises at any time after June 30, 2015; provided
that, Tenant (a) provides Landlord with no less than twelve (12) months’ prior
written notice and (b) pays (on or before the effective date of such
termination) to Landlord a termination fee equal to the unamortized (as of the
effective date of such termination) amounts (calculated by amortizing the same
at zero percent (0%) per annum commencing on the High Bay Premises Commencement
Date, and continuing thereafter for the period of time equal to the remainder of
the Term) of any brokers’ commission payable in connection with this Twelfth
Amendment. If Tenant timely exercises its option to terminate the Amended Lease
with respect to the High Bay Premises, then Tenant shall surrender the High Bay
Premises to Landlord on the applicable surrender date in the condition required
by the Amended Lease for surrendering Premises upon the expiration or earlier
termination thereof and the Amended Lease (with respect to the High Bay Premises
only) shall terminate and be of no further force or effect as of the termination
date, except for those provisions that expressly survive the expiration or
earlier termination thereof.
4.Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
44.    Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Expiration
Premises Term Expiration Date and/or the Extension Premises Term Expiration
Date, as applicable), with respect to the applicable portion of the Premises
extended by an Option, by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space and the 765
Expansion Premises III, (b) the entire New Whole Building Premises, (c) the
entire New Multiple Tenant Building Premises, (d) the Modified Additional
Premises, (e) the Swap Premises, 765 Elevator Lobby Premises, the 765 2nd Floor
Elevator Lobby Premises and the 765 2nd Floor Corridor Premises, (f) each full
floor of the 755 Premises, (g) the 765 Expansion Premises, (h) the 765 Expansion
Premises II, (i) C-Level Storage Spaces, (j) the 777 License Area Premises and
the 777 S-Level Corridor Premises, (k) the 01 Premises and the Additional 01
Premises, (l) the 777-02 Premises, (m)

2



--------------------------------------------------------------------------------




the 765 Mezz Premises and (n) from and after the High Bay Premises Commencement
Date, the High Bay Premises. If Tenant fails to exercise an Option with respect
to less than all of the Premises and the time to do so has lapsed (or if a
Retained Premises Early Termination, a termination pursuant to a Swap Premises
Termination Option, or any other termination of a portion of the Premises
pursuant to the Amended Lease has occurred), then Tenant shall no longer have an
Option with respect to those portions of the Premises (y) for which it failed to
exercise an Option, although Tenant’s Options for the remaining Premises shall
remain in full force and effect or (z) that have terminated.
5.Condition of High Bay Premises. Tenant acknowledges that, except as expressly
set forth herein, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the High Bay
Premises with respect to the suitability of the same for the conduct of Tenant’s
business. Subject to the immediately following sentence, Tenant acknowledges
that (a) it is generally familiar with the condition of the High Bay Premises
and, notwithstanding anything contained in the Amended Lease to the contrary,
agrees to take the same in its condition “as is” as of the High Bay Premises
Commencement Date, and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the High Bay Premises for Tenant’s occupancy or to pay for any
improvements to the High Bay Premises. Notwithstanding the immediately preceding
sentence, Landlord shall (y) deliver the High Bay Premises to Tenant in the same
or substantially similar condition as it was on the Execution Date, except that
upon delivery, the High Bay Premises shall be in broom clean condition and (z)
prior to delivery of the High Bay Premises, cure any breach of its
representations set forth in this Section. Tenant’s taking possession of the
High Bay Premises, except as otherwise agreed to in writing by Landlord and
Tenant, shall conclusively establish that the High Bay Premises were at such
time in good, sanitary and satisfactory condition and repair. Notwithstanding
the foregoing, Landlord represents and warrants to Tenant that, as of the
Execution Date, to the best of Landlord’s actual knowledge (without any duty of
investigation), the High Bay Premises does not contain any asbestos or asbestos
containing materials.
6.Rent. Commencing on the High Bay Premises Commencement Date and continuing
through the Expiration Premises Term Expiration Date (as may be extended in
accordance with the Amended Lease), but subject to Section 3 hereof, Tenant
shall pay to Landlord Basic Annual Rent for the High Bay Premises at an initial
rate equal to Five and 00/100 Dollars ($5.00) per square foot of Rentable Area
of the High Bay Premises per year in accordance with the terms for payment of
Basic Annual Rent set forth in the Lease. Basic Annual Rent for the High Bay
Premises shall increase annually every July 1st by two and one-half percent
(2.5%) of the then-current applicable Basic Annual Rent for the High Bay
Premises, with the first such increase occurring as of July 1, 2014. In addition
to Basic Annual Rent, commencing on the High Bay Premises Commencement Date,
Tenant shall pay to Landlord as Additional Rent, at times specified in the
Amended Lease, Tenant’s Pro Rata Share of Operating Expenses with respect to the
High Bay Premises. For the avoidance of doubt, HVAC for the High Bay Premises
shall be calculated in the same manner as provided in the Amended Lease with
respect to the Retained Premises, and the High Bay Premises shall be treated as
Retained Premises for the purposes of allocation of the CAM Pool Charges in
accordance with Exhibit O of the Amended Lease (as of the High Bay Premises
Commencement Date).
7.Tenant’s Pro Rata Shares. From and after the High Bay Premises Commencement
Date, Tenant’s Pro Rata Shares of the 765 Building, the Existing Project and the
Entire Project shall be incrementally increased by the amounts set forth in
Exhibit B attached hereto. As of the High Bay Premises Commencement Date, the
defined terms in Section 2.2 of the Lease shall be automatically amended to
reflect the adjustments set forth in this Section. Rentable Area and Tenant’s
Pro Rata Shares are all subject to adjustment under the Amended Lease, including
pursuant to Section 9.2 of the Lease.
8.Parking. The parties acknowledge that, in accordance with the Amended Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the Premises leased to Tenant.
9.Certificate of Occupancy. To the extent a certificate of occupancy is required
by Applicable Laws, Tenant shall deliver (or cause to be delivered) to Landlord
a certificate of occupancy for the High Bay Premises suitable for the Permitted
Use.

3



--------------------------------------------------------------------------------




10.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Twelfth Amendment,
other than Studley, Inc. (“Broker”), and agrees to indemnify, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any such broker or agent, other than Broker, employed or engaged by it or
claiming to have been employed or engaged by it. Broker is entitled to a leasing
commission in connection with the making of this Twelfth Amendment, and Landlord
shall pay such commission to Broker pursuant to a separate agreement between
Landlord and Broker.
11.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
12.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:


Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.
13.Effect of Twelfth Amendment. Except as modified by this Twelfth Amendment,
the Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Twelfth Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Twelfth Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Twelfth Amendment.
14.Miscellaneous. This Twelfth Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Twelfth Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.
15.Counterparts. This Twelfth Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Twelfth
Amendment.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:
 
/s/ Kevin Simonsen
Name:
 
Kevin M. Simonsen
Title:
 
VP, Real Estate Legal





TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:
 
/s/ Murray Goldberg
Name:
 
Murray A. Goldberg
Title:
 
Senior Vice President, Finance & Administration and Chief Financial Officer

















--------------------------------------------------------------------------------




EXHIBIT A
HIGH BAY PREMISES
[IMAGE]




--------------------------------------------------------------------------------




EXHIBIT B
TENANT’S PRO RATA SHARES
Definition or Provision
Means the Following:
Square Feet of Rentable Area
Tenant’s Pro Rata Share of the 765 Building
Tenant’s Pro Rata Share of Existing Project
Tenant’s Pro Rata Share of the Entire Project
Portion of added “Premises” and corresponding Rentable Area
High Bay Premises
2,833
1.36%
0.34%
0.24%

 




--------------------------------------------------------------------------------




EXHIBIT C
ACKNOWLEDGEMENT OF HIGH BAY PREMISES COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF HIGH BAY PREMISES COMMENCEMENT DATE is entered into as
of ______________, 201__, with reference to that certain Lease dated as of
December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), that
certain Second Amendment to Lease dated as of September 30, 2008 (the “Second
Amendment”), that certain Third Amendment to Lease dated as of April 29, 2009
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment”), that
certain Seventh Amendment to Lease dated as of December 22, 2010 (the “Seventh
Amendment”), that certain Eighth Amendment to Lease dated as of August 1, 2011
(the “Eighth Amendment”), that certain Ninth Amendment to Lease dated as of
September 30, 2011 (the “Ninth Amendment”), that certain Tenth Amendment to
Lease dated as of October 25, 2012 (the “Tenth Amendment”), that certain
Eleventh Amendment to Lease dated as of April 3, 2013 (the “Eleventh Amendment”)
and that certain Twelfth Amendment to Lease dated as of [________], 2013 (the
“Twelfth Amendment” and, collectively with the Original Lease and the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment,
Sixth Amendment, Seventh Amendment, Eighth Amendment, Ninth Amendment, Tenth
Amendment and Eleventh Amendment and as the same may have been further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended Lease”), by REGENERON PHARMACEUTICALS, INC., a New York corporation
(“Tenant”), in favor of BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited
liability company (“Landlord”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Amended Lease.


Tenant hereby confirms the following:
1.Tenant accepted possession of the High Bay Premises on [_______], 20[__].
2.The High Bay Premises are in good order, condition and repair.
3.The High Bay Premises were delivered to Tenant in the same or substantially
similar condition as it existed on the Execution Date of the Twelfth Amendment,
subject to the terms of Section 5 of the Twelfth Amendment.
4.All conditions of the Amended Lease with respect to the High Bay Premises to
be performed by Landlord as a condition to the full effectiveness of the Amended
Lease have been satisfied.
5.In accordance with the provisions of Section 2 of the Twelfth Amendment, the
High Bay Premises Commencement Date is [_______], 20[__].
6.Tenant commenced occupancy of the High Bay Premises for the Permitted Use on
[_______], 20[__].
7.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Amended Lease with respect to the High Bay Premises
commenced to accrue on [_______], 20[__], with Basic Annual Rent for the High
Bay Premises payable on the dates and in amounts set forth in the Twelfth
Amendment.
8.The Amended Lease is in full force and effect, and the same represents the
entire agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

C-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.


TENANT:


REGENERON PHARMACEUTICALS, INC.
a New York Corporation
By:     ________________________________
Name:    ________________________________
Title:    ________________________________



NYI-4508775v12